                   Case 21-11002-KBO            Doc 95        Filed 07/21/21       Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                              )
                                    ) Chapter 11
                            1
PIPELINE FOODS, LLC, et al.         )
                                    ) Case No. 21-11002 (KBO)
            Debtors.                )
                                    ) (Jointly Administered)
                                    )
____________________________________)

              EMERGENCY MOTION OF ECOPURE SPECIALTIES LIMITED
                    FOR RELIEF FROM THE AUTOMATIC STAY

         Ecopure Specialties Limited (“Ecopure”), by and through undersigned counsel, hereby

moves the Court (the “Motion”), pursuant to section 362(d)(1) of title 11 of the United States Code

(the “Bankruptcy Code”), Rule 4001(a) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 4001-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry

of an order, substantially in the form attached hereto as Exhibit A, granting Ecopure relief from

the automatic stay in order to terminate certain contracts with Debtor Pipeline Foods, LLC

(“Pipeline”) and directing Pipeline to assist in transferring certain corresponding organic

certifications to Ecopure. In support of the relief requested herein, Ecopure respectfully shows the

Court as follows:

                                      JURISDICTION AND VENUE

         1.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference of the United States District Court for the District


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Pipeline Foods, LLC (5070); Pipeline Holdings, LLC (5754); Pipeline Foods Real Estate Holding Company, LLC
(7057); Pipeline Foods, ULC (3762); Pipeline Foods Southern Cone S.R.L. (5978); and Pipeline Foods II, LLC (9653).
The Debtors’ mailing address is 6499 University Avenue NE, Suite 200, Fridley, MN 55432.


{05620216.DOCX.}                                          1
                   Case 21-11002-KBO        Doc 95       Filed 07/21/21   Page 2 of 10




of Delaware dated February 29, 2012. This matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2).

        2.         Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.         The legal and statutory bases for the relief requested herein are section 362(d)(1)

of the Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-1.

                                           BACKGROUND

        A.         The Bankruptcy

        4.         On or after July 8, 2021 (the “Petition Date”), each of the Debtors in the above-

captioned jointly administered cases (the “Chapter 11 Case”) filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code. As of the date of this Motion, no committee, examiner

or trustee has been appointed in the case.

        B.         Overview of Business Relationship

        5.         Ecopure is a Delhi, India based processor and distributor of organic products,

including soybeans, soya meal, and rice, among other products. Debtor Pipeline offers supply

chain solutions for organic product ingredients, and contracted with Ecopure pre-petition to

purchase organic soybean and rice products, which Ecopure ships from India.

        6.         Each shipment of organic products to Pipeline is pursuant to a separate purchase

contract (each, a “Purchase Contract,” and together, the “Purchase Contracts”). The Purchase

Contracts have Cash Against Documents terms, meaning that, upon arrival of each shipment at the

relevant port, Pipeline is required to pay, in cash, for the shipment of products in order to receive

the relevant bill of lading, and thus, for title to transfer. Once Pipeline has the bill of lading for a

particular shipment, it can retrieve the products from the carrier. Accordingly, until Pipeline remits




{05620216.DOCX.}                                     2
                   Case 21-11002-KBO        Doc 95       Filed 07/21/21   Page 3 of 10




payment in cash for the relevant shipment, Ecopure is not required to release documents of title,

or, correspondingly, the products.

        7.         Each shipment pursuant to the Purchase Contracts consists of containers with

metric tons of organic products. Containers that are not timely retrieved from the port are subject

to demurrage charges as follows:

                       Number of Days                    Cost per Container per Day

                       0-3                               Free

                       3-8                               $130

                       8 or more                         $180



        8.         On the Petition Date, Ecopure and Pipeline had several active Purchase Contracts.

True and accurate copies of the active Purchase Contracts are attached hereto at Exhibit B.

        9.         Because each Purchase Contract carries such a large volume of organic products,

shipments frequently occur at varying intervals. As of the Petition Date, the status of shipments

pursuant to the Purchase Contracts varied between being delivered, paid and released, unpaid and

in transit, and not yet shipped.

        10.        As of the Petition Date, roughly 79 containers had arrived at the relevant port, and

had been paid for by Pipeline, but had not been retrieved (the “Paid Products”). As of July 17,

2021, 52 containers, valued at $1,327,997, had arrived at the relevant port, but had not been paid

for by Pipeline (the “Arrived Unpaid Products”). Certain other containers (91 in number) were in

transit (the “Products in Transit”) and will continue to arrive at the relevant ports, and additional

organic products will soon be shipped.




{05620216.DOCX.}                                     3
                   Case 21-11002-KBO        Doc 95       Filed 07/21/21   Page 4 of 10




        11.        Substantial amounts of demurrage charges are continuing to accrue for both the

Arrived Unpaid Products and the Paid Products. Together, the Paid Products and the Arrived

Unpaid Products are incurring daily demurrage charges of $23,580. As the Products in Transit

arrive, they too will begin incurring demurrage charges. Accordingly, the demurrage charges are

certain to increase exponentially over the upcoming weeks, to Ecopure’s detriment.

        12.        Additionally, the price of the organic products fluctuates frequently, such that the

potential for resale changes on a daily basis. Ecopure’s ability to recoup its damages thus

necessitates that it be able to act swiftly to execute resales.

        13.        Ecopure has been advised by its logistics providers and regulatory advisors that

Pipeline’s assistance is required to transfer bills of lading, organic certifications, and other

documentation in the event of termination of the Purchase Contracts.

        14.        On July 14, 2021, the Court held a First Day Hearing on emergency requests for

relief in the Chapter 11 Case, and on the same date, entered the Interim Order (I) Authorizing the

Debtors to Utilize Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting Adequate Protection

to the Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 105(a), 361, 362, 363, 503 and 507;

(III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b); and (IV) Granting Related

Relief [D.I. 47] (the “Interim Cash Collateral Order”).

        15.        The Budget attached to the Interim Cash Collateral Order (the “Interim Budget”)

includes no payments to trade vendors for any additional purchases. Accordingly, Pipeline is not

authorized to pay Ecopure for the Arrived Unpaid Products, the Products in Transit, the demurrage

charges, or for organic products that are pending shipment (collectively, the “Outstanding

Amounts”). In fact, during the First Day Hearing, the Debtors’ counsel stated that the Debtors




{05620216.DOCX.}                                     4
                   Case 21-11002-KBO           Doc 95        Filed 07/21/21       Page 5 of 10




will not be purchasing any new inventory because they “don’t want to incur obligations that we

don’t have the ability to pay for.” Tr. First Day Hrg. at 51.

        16.        As a result of the foregoing, Pipeline anticipatorily breached the Purchase

Contracts. If it were not for the Chapter 11 Case, Ecopure would be entitled to terminate the

Purchase Contracts and exercise its rights and remedies under the Uniform Commercial Code,

including its ability to cover its damages by reselling the Arrived Unpaid Products, the Products

in Transit, and the organic products that are pending shipment. 2

        17.        Additionally, Ecopure must be able to expeditiously resell in order to stop the

demurrage charges from exponentially compounding and avoid further losses in resale. As

discussed above, as the Products in Transit continue to arrive at the relevant ports, and as additional

organic products are shipped, demurrage charges will rapidly escalate.

                                SUMMARY OF REQUESTED RELIEF

        18.        Ecopure seeks relief from the automatic stay for cause in order to immediately

terminate the Purchase Contracts as a result of Pipeline’s anticipatory breaches and inability to

pay. Ecopure needs this relief in order to resell the Arrived Unpaid Products, the Products in

Transit, and the organic products that are pending shipment. It must act swiftly to do so in order

to minimize its losses and halt the accrual of crippling demurrage charges, which will steadily

increase as the Products in Transit continue to arrive at the ports. Ecopure further requests that

any order granting the requested relief authorize and direct Pipeline to assist in transferring the




2
  Under rules promulgated by the Grain and Feed Trade Association (“GAFTA”), Ecopure has the right to terminate
the Purchase Contracts. Nothing in this Motion is intended to waive, and Ecopure expressly reserves, any argument
that the Purchase Contracts are forward contracts for purposes of sections 362(b)(6) and 556 of the Bankruptcy Code.
Ecopure expressly reserves any and all rights that it may have under sections 362(b)(6) and 556 of the Bankruptcy
Code.


{05620216.DOCX.}                                         5
                   Case 21-11002-KBO         Doc 95       Filed 07/21/21   Page 6 of 10




relevant bills of lading, organic certifications, and other documents related to the Purchase

Contracts to Ecopure.

        19.        Additionally, because the Debtors have not included any line item in the Interim

Budget for paying trade vendors, such as Ecopure, Ecopure respectfully submits that lifting the

automatic stay is the only possible remedy to avoid substantial damages and afford it adequate

protection.

                                              ARGUMENT

        20.        Section 362(d)(1) provides, in pertinent part, that the Court “shall grant relief from

the stay provided under subsection (a) of this section, such as by terminating, annulling, modifying,

or conditioning such stay . . . for cause, including the lack of adequate protection of an interest in

property of such party in interest.” 11 U.S.C. § 362(d)(1).

        A.         Cause Exists to Lift the Automatic Stay

        21.        The Bankruptcy Code does not define what constitutes “cause” to lift the automatic

stay. The Third Circuit has instructed that courts should consider “the totality of the circumstances

in each particular case” to determine whether cause for stay relief exists. Baldino v. Wilson (In re

Wilson), 116 F.3d 87, 90 (3d Cir. 1997); see also F-Squared Inv. Mgmt., LLC, 546 B.R. 538, 548

(Bankr. D. Del. 2016) (“‘Cause’ is not defined in the Bankruptcy Code; it is a flexible concept,

determined on a case-by-case basis.”). To establish cause, the party seeking relief from the stay

must show that “the balance of hardships from not obtaining relief tips significantly in [its] favor.”

Atl. Marine, Inc. v. Am. Classic Voyages, Co. (In re Am. Classic Voyages, Co.), 298 B.R. 222, 225

(D. Del. 2003) (quoting In re FRG, 115 B.R. 72, 74 (E.D. Pa. 1990)). Further, it “is a long-standing

rule” that cause may arise from a debtor’s “failure to make payments on property post-petition.”

In re Independent Mgmt. Assocs., Inc., 108 B.R. 456, 464 (Bankr. D.N.J. 1989).



{05620216.DOCX.}                                      6
                   Case 21-11002-KBO         Doc 95       Filed 07/21/21   Page 7 of 10




        22.        Cause exists to lift the automatic stay here, because Pipeline has anticipatorily

repudiated the Purchase Contracts by acknowledging that it will not perform its obligations under

the Purchase Contracts. “The law generally has acknowledged for more than one hundred years

that an unequivocal statement by a promisor that he will not perform his promise gives the injured

party an immediate claim to damages for total breach, in addition to discharging the remaining

duties of performance.” James Cable, LLC v. Millennium Digital Media Sys., L.L.C. (In re

Broadstripe, LLC), 435 B.R. 245, 261 (Bankr. D. Del. 2010) (quoting Manley v. Assocs. in

Obstetrics & Gynecology, P.A., C.A. No. 00c-06-049, 2001 WL 946489, at *6 (Del. Super. Ct.

July 27, 2001)).

        23.        Pipeline has expressed publicly (pursuant to the Interim Budget) that it has no

ability or intention of paying for such products. Pipeline also has no authority to pay Ecopure for

the products under the Interim Cash Collateral Order. Accordingly, lifting the automatic stay to

allow Ecopure to terminate the Purchase Contracts and resell the products will cause no harm or

detriment to Pipeline, the other Debtors, or their respective estates. To the contrary, if relief from

the automatic stay is denied, Ecopure will suffer significant losses.

        24.        If Ecopure is denied relief from the automatic stay, it will not be able to resell the

Arrived Unpaid Products, the Products in Transit, or the organic products that are pending

shipment to Pipeline. Ecopure will be forced to continue shipping products to Pipeline, despite

Pipeline’s expressed intention not to pay for such products. Moreover, the products will be sitting

in storage at the relevant ports, rapidly racking up substantial amounts of demurrage charges that

Ecopure will be forced to pay.




{05620216.DOCX.}                                      7
                   Case 21-11002-KBO         Doc 95       Filed 07/21/21   Page 8 of 10




        25.        Ecopure’s damages can be greatly offset if it is allowed relief from the automatic

stay to resell such products. It is critical that Ecopure be permitted to act expeditiously to resell

the products, given the frequent price fluctuations and the ever-accruing demurrage charges.

        26.        Finally, Ecopure’s request for stay relief does not contradict the policies underlying

the automatic stay. The automatic stay is “designed to relieve the debtor ‘of the financial pressures

that drove him into bankruptcy,’ to protect the bankruptcy estate from being whittled away by

creditors’ lawsuits, and to implement a system where all creditors will be treated equally.” In re

Continental Airlines, Inc., 152 B.R. 420, 426 (D. Del. 1993) (internal citations omitted). Ecopure

“has not filed a suit against the bankrupt estate . . . [and] is not attempting to obtain payment from

[Pipeline] to the detriment of other creditors.” Id. Rather, Ecopure simply seeks to protect its

rights in property that it owns and minimize its losses, which will ultimately benefit the Debtors’

estates and other creditors by reducing its claim against Pipeline.

        B.         Ecopure Lacks Adequate Protection, and Relief from Stay is the Only Means

        to Afford it Adequate Protection

        27.        Ecopure lacks adequate protection with respect to the Arrived Unpaid Products, the

Products in Transit, and the organic products that are pending shipment. As discussed above,

products are not released to Pipeline until Pipeline pays in cash for the relevant shipments. Yet,

the Debtors have stated that they do not have ability to pay for such products. See Tr. First Day

Hrg. at 51. Nor could Pipeline pay for such products, because it is not authorized by the Interim

Cash Collateral Order or the Interim Budget. Accordingly, the products will remain stationary at

the relevant ports while demurrage charges accrue. Without relief from the automatic stay,

Ecopure will be unable to resell these products, despite its ownership thereof and Pipeline’s stated




{05620216.DOCX.}                                      8
                   Case 21-11002-KBO        Doc 95       Filed 07/21/21   Page 9 of 10




inability to pay for and acquire the products, and suffer substantial damages due to the steadily

increasing demurrage charges.

        28.        In light of Pipeline’s inability to pay for the Arrived Unpaid Products, the Products

in Transit, and the organic products that are pending shipment, Ecopure lacks adequate protection.

For the same reason, Pipeline is unable to offer adequate protection in the form of cash payments.

Pipeline also has no equity in the products, which remain titled to Ecopure, and thus has no ability

to offer replacement liens. The only means by which Ecopure can be protected is if the automatic

stay is lifted so that it can cover its losses.

   BASIS FOR EMERGENCY CONSIDERATION AND REQUEST FOR WAIVER OF
                 STAY UNDER BANKRUPTCY RULE 4001

        29.        As discussed in this Motion, Ecopure’s shipments of organic products are idly

sitting at various ports, where the demurrage charges are rapidly escalating. Meanwhile, Ecopure

will be forced to begin preparing for upcoming shipments to Pipeline pursuant to the Purchase

Contracts. At the same time, Pipeline has expressed no intention or ability of paying for and taking

title to the products. In order to minimize its damages and halt the accrual of demurrage charges,

Ecopure must be able to act expeditiously to resell the products. Ecopure’s need for the ability to

swiftly make decisions is enhanced by the frequent price fluctuations that affect organic products.

Accordingly, Ecopure submits that emergency consideration of the Motion is warranted.

        30.        For the same reason, Ecopure requests that the Court waive the 14-day stay imposed

by Bankruptcy Rule 4001(a)(3) for cause.

                                             CONCLUSION

        31.        For the reasons set forth herein, Ecopure requests that the Court enter an order,

substantially in the form attached hereto as Exhibit A, granting Ecopure relief from the automatic

stay in order to terminate the Purchase Contracts with Pipeline and resell the Arrived Unpaid


{05620216.DOCX.}                                     9
               Case 21-11002-KBO         Doc 95     Filed 07/21/21     Page 10 of 10




Products, the Products in Transit, and the organic products that are pending shipment. Ecopure

further requests that the Court direct Pipeline to assist in transferring the bills of lading, organic

certifications, and other documentation for the products to Ecopure, and that the Court direct such

other relief that it deems just and proper. Finally, Ecopure requests that the Court waive the

provisions of Bankruptcy Rule 4001(a)(3), such that any order granting the relief requested herein

be effective immediately.

Dated: July 21, 2021                           CONNOLLY GALLAGHER LLP



                                               /s/ Kelly M. Conlan
                                               Jeffrey C. Wisler (No. 2795)
                                               Kelly M. Conlan (No. 4786)
                                               1201 N. Market Street, 20th Floor
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 757-7300
                                               Email: jwisler@connollygallagher.com
                                               Email: kconlan@connollygallagher.com

                                               - and -

                                               Brandy A. Sargent
                                               K&L Gates LLP
                                               One SW Columbia Street, Suite 1900
                                               Portland, Oregon 97204
                                               Telephone: (503) 226-5735
                                               E-mail: brandy.sargent@klgates.com




{05620216.DOCX.}                                  10
